Citation Nr: 1109234	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971 and from December 1990 to April 1991, including service in the Republic of Vietnam and Southwest Asia.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for gastroesophageal reflux disease (GERD) has been expanded and recharacterized as a claim for service connection for a gastrointestinal disorder, as reflected on the cover page.


FINDING OF FACT

The evidence of record shows that the Veteran currently suffers from a gastrointestinal disorder that is etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his original claim for entitlement to service connection for a chronic digestive condition, claimed as refluxitis, in May 1995.  His claim was denied by an RO decision in October 1995, on the grounds that no residual disability affecting the Veteran's digestive system was identified on his December 1971 separation examination and that no nexus could be established between any current condition and the one episode of gastroenteritis that the Veteran suffered during service.  Following receipt of the Veteran's October 1995 Notice of Disagreement (NOD), and receipt of a November 1995 report of a periodic physical examination conducted by the Naval Reserve Center, the RO issued a subsequent rating decision in August 1996, in which the denial of the Veteran's service connection claim for a digestive condition was continued.  The RO noted that service connection for a digestive condition remained denied as being acute and transitory in service without evidence of residuals.  A statement of the case was issued on August 21, 1996.  The Veteran did not perfect his appeal.  Therefore, the August 1996 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran filed a claim for service connection for GERD in January 2005.  This claim was initially treated by the RO as a petition to reopen his claim for service connection for a digestive disorder and was denied in an April 2006 rating decision on the basis that no new and material evidence had been submitted to reopen the claim.  Subsequently, in an August 2007 statement of the case (SOC), the RO explained that it decided to accept the Veteran's January 2005 claim for service connection for GERD as a new claim, which it proceeded to deny on the merits.  However, the Board observes that the Veteran's previously denied claim for service connection for a digestive disorder was claimed as refluxitis and is essentially the same disability (i.e., gastroesophageal reflux disease) for which the Veteran is currently claiming service connection.  Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been presented.  See 38 C.F.R. § 3.156(a).  Here, however, additional relevant service department records were received in February 1997, after the issuance of the August 1996 rating decision.  Therefore, the claim is reconsidered on the merits.  See 38 C.F.R. § 3.156(c).  

The Veteran contends that he has a gastrointestinal disorder that began during his military service.  Specifically, he alleges that this disorder is related to (1) a gastrointestinal problem that the he experienced during his first period of active service and (2) problems of indigestion that he allegedly suffered during his second period of active service. 

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr, supra. at 307.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Service treatment records from the Veteran's first period of service show that he was treated for viral gastroenteritis in March 1970.  On separation examination in December 1971, clinical evaluation of the abdomen and viscera were normal.  

Service treatment records from the Veteran's second period of service from December 1990 to April 1991 are negative for any complaints or findings of a gastrointestinal disorder.  

United States Naval Reserve Reports of Medical Examination dated in December 1992 and November 1995 showed that the Veteran complained of frequent indigestion.  Clinical evaluation of the abdomen and viscera were normal on both occasions.

Private treatment records show that the Veteran complained of reflux and acid in April 1992, with similar symptoms off and on for months.  In May 1992, the Veteran stated that his gastrointestinal (GI) symptoms were better on Pepcid.  An upper GI series showed no definite abnormality.  The Veteran was diagnosed as having reflux in September 1993.  In October 1993, he complained of occasional pyrosis.  He was noted to be taking Pepcid in September 1994.  

In November 1995, the Veteran complained of increasing reflux symptoms.  Diagnostic testing conducted in January 1996 showed that he had a hiatal hernia, mild antral gastritis, and mild duodenitis.  In April 1999, the Veteran reported increasing dyspepsia.  Testing in April 1999 showed a hiatal hernia.  In December 1999, the Veteran was diagnosed as having GERD.  A colonoscopy in June 1999 showed mild sigmoid diverticulosis.

In January 2003, the Veteran reported that he was taking Prilosec and had rare reflux symptoms.  Diagnostic testing in April 2004 showed a small hiatal hernia.  

The Veteran was afforded a VA examination in July 2007.  He reported that since 1990-1991 he began to experience mid-epigastric burning and reflux.  The examiner diagnosed hiatal hernia and stated that there was no GERD evident on testing.  The examiner also stated that the hiatal hernia was not caused or the result of the gastroenteritis found during service in 1970.  

With respect to the first element of the Shedden test, current disability, the Veteran's post-service medical records indicate that he does have current diagnosis of a gastrointestinal disorder.  Most recently, he was diagnosed as having a hiatal hernia.  Accordingly, the Board finds that the Veteran has a currently diagnosed gastrointestinal disorder.  The first element of the Shedden test is satisfied.  See Shedden, supra.

With respect to the second element of the Shedden test, in-service disease or injury, a review of the Veteran's STRs from his second period of service reveal no complaints or findings of a gastrointestinal disorder.  However, the Veteran was awarded a Combat Action Ribbon and the Board finds his statements that he suffered from mid-epigastric burning and reflux during service to be competent, credible, and consistent with the circumstances and hardships of his service.  See 38 U.S.C.A. § 1154(b).  This satisfies the second element of the Shedden test.  See Shedden, supra.  

With respect to the final element of the Shedden test, causal relationship, the July 2007 VA examiner concluded that the Veteran's in-service incident of gastroenteritis (from March 1970) did not give rise to any current diagnosis of a gastrointestinal disorder, including his diagnosed hiatal hernia.  However, she provided no opinion as to any relationship with the Veteran's second period of service from 1990 to 1991.  In this regard, the Board finds that there is an evidentiary showing of continuity of symptomatology linking the Veteran's in-service symptoms in 1990 and 1991 to his current diagnosis.  In April 1992, just one year after the Veteran was separated from service, he complained of reflux and acid with similar symptoms off and on for months.  Since that time, he has sought treatment for similar symptoms, and taken medication to treat his symptoms, on a regular basis.  Therefore, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for a gastrointestinal disorder is warranted under 38 C.F.R. § 3.303(b).  

As a result of its decision to grant entitlement to service connection for a gastrointestinal disorder, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for a gastrointestinal disorder is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


